DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 03/18/2021.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Chul-Woo Lee (Reg. 74,244) on Thursday, March 25th, 2021.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 03/18/2021):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED)  An information processing apparatus comprising: 
a memory device that stores a set of instructions; and 
at least one processor that executes the set of instructions to: 
obtain capability information of a printing apparatus, wherein the capability information includes a predetermined string and one or more media types that the printing apparatus can use in printing;

generate a print job based on selection by a user from among the option and the one or more media types via the displayed screen; 

send the generated print job to the printing apparatus, 
wherein based on other capability information that does not include the predetermined string and includes the one or more media types obtained from another printing apparatus, another screen that includes one or more media types and does not include the option is displayed.  

End of Amendments

Reasons of Allowance

Claims 1, 2 and 5 - 19 are allowed.  Claims 1, 2 and 5 - 19 are renumbered as 1 - 4, 7, 5, 6, 8, 9, 11, 12, 10 and 13 - 17, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the information processing apparatus of claim 1, the control method of claim 12 and the program of claim 13.
Specifically, the prior arts of record, alone or in combination, fails to teach “based on the obtained capability information including the predetermined string and the one or more media types, a screen including an option not designating a media type to be used in printing by the printing apparatus, and the one or more media types; generate a print job based on selection by a user from among the option and the one or more media types via the displayed screen; and 3 of 17U.S. Patent Application No. 16/749,131Docket No. 10201407US01 (1880-1735)send the generated print job to the printing apparatus, wherein based on other capability information that does not include the predetermined string and includes the one or more media types obtained from another printing apparatus, another screen that includes one or more media types and does not include the option is displayed”, in combination with all other limitations as claimed in independent claims 1, 12 and 13.
The above limitations generally involve an information processing apparatus configured to obtain capability information of a printing apparatus, said capability information includes a predetermined string and at least a media type that the printing apparatus can use in printing.  Display, based on the obtained capability information, a screen including an option not designating a media type to be used in printing by the printing apparatus, and at least a media type; generate a print job based on selection by the user from among the option and the at least the media type via the displayed screen; and send the generated print job to the printing apparatus. Specifically, wherein based on other capability information that does not include the predetermined string and includes the one or more media types obtained from another printing apparatus, another screen that includes one or more media types and does not include the option is displayed.
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image forming apparatus of claim 15.
Specifically, the prior arts of record, alone or in combination, fails to teach “transmit a predetermined string and one or more media types to the information processing apparatus that has transmitted the request; receive a print job including data corresponding to the predetermined string; and select a cassette from the one or more cassettes regardless of a media type of media stored in the one or more cassettes”, in combination with all other limitations as claimed in independent claim 15.
The above limitations generally involve an image forming apparatus configured to receive a request from an information processing apparatus; transmit a predetermined string and one or more select a cassette from one or more cassettes regardless of a media type of media stored in the one or more cassettes.
The prior art of record is seen as teaching: 
Minagawa (U.S PreGrant Publication No. 2013/0135668 A1) teaches an information processing apparatus (i.e., a server, ¶0040) comprising: a memory device (e.g., a memory is required in order to acquire capability and display setting, items or values, ¶0200) that stores a set of instructions; and at least one processor (e.g., a computer is therein in order to perform processes in receive, display, generate and/or transmits information, ¶0200) that executes the set of instructions to: obtain capability information of a printing apparatus (i.e., acquiring capability information of a printer, ¶0073), wherein the capability information is including a sheet type that the printing apparatus can use in printing (e.g., wherein the capability information includes paper size (B5, A4 A3, etc.) can be used in printing, ¶0055, ¶0073 - ¶0074); display, in a display unit, a first option that the printing apparatus carries out printing for a sheet based on a setting included in the capability information (Fig. 11C – 1121/1122 any of the boxes can be considered as first option that is displayed as general setting, ¶0055), and display a second option that the printing apparatus carries out printing for a sheet of the sheet type included in the capability information based on the sheet type included in the capability information (Fig. 11C – 1123 in which can be considered as displayed second option that the printer carries out printing for a paper of the paper size included in the acquired capability information, ¶0055 - ¶0056); generate a print job including the option set through the screen (i.e., generate print job including the print setting in a interpretable format upon entering via a Print settings screen of Fig. 11C, ¶0113); and send the generated print job to the printing apparatus (i.e., transmits the generated print job to the printer, ¶0049, ¶0116); Sugiyama (U.S PreGrant Publication No. 2013/0271780 A1) teaches a capability information is including a predetermined text and a sheet type (Sugiyama: e.g. a printer driver information includes printing medium type/size/length 906/907/922 and TrueType font printing method information 917, ¶0067, Fig. 9A); a first option is for a sheet of a selected sheet type, based on the predetermined text included in the capability information (e.g., by design, if the printing medium type is flagged at “1” but the TrueType font printing method information is flagged at “0”; as shown in Fig. 18; then only the printing medium type will be displayed in order to allow the user to select, ¶0069, ¶0072, ¶0093, Fig. 18); and Kageyama et al. (U.S Patent No. 5,625,757) teaches a scenario that when a request from a host, a printer responds sending printer specifications (including font and paper size, etc.); then the host displays the sent printer specifications; but if the printer can’t handle the printer specifications (error), then find a supported printer that can handle the printer specifications; and Okutsu (U.S Patent No. 5,630,062) teaches acquiring print capabilities from a second image forming apparatus when a first image forming apparatus determines that image formation is impossible; but neither of them teaches: ”based on the obtained capability information including the predetermined string and the one or more media types, a screen including an option not designating a media type to be used in printing by the printing apparatus, and the one or more media types; generate a print job based on selection by a user from among the option and the one or more media types via the displayed screen; and 3 of 17U.S. Patent Application No. 16/749,131Docket No. 10201407US01 (1880-1735)send the generated print job to the printing apparatus, wherein based on other capability information that does not include the predetermined string and includes the one or more media types obtained from another printing apparatus, another screen that includes one or more media types and does not include the option is displayed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674